Citation Nr: 0526304	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb, currently rated as 20 percent disabling.

2.  Entitlement to a higher initial evaluation for 
neuropathic pain of the right upper extremity, currently 
rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative documentation of record indicates that the 
veteran served on active duty from December 28, 1976, to 
August 15, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  At that time, the RO denied entitlement 
to an evaluation in excess of 20 percent for post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb.  The RO also granted entitlement to service 
connection for neuropathic pain of the right upper extremity, 
as secondary to the veteran's service-connected right thumb 
disability, and assigned it an initial 10 percent rating, 
effective December 27, 2000.  The veteran disagreed with both 
rating percentages.  The RO thereafter amended his award to 
reflect the assignment of a 20 percent rating for neuropathic 
pain, effective back to December 27, 2000.  Although such 
represented a partial grant of benefits, the veteran 
perfected an appeal with respect to both issues listed on the 
title page of this decision and, in the absence of a 
statement to the contrary, he is presumed to be seeking 
entitlement to the highest possible rating available for his 
disabilities.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was initially before the Board in February 2004, 
when it decided to remand the claims for the completion of 
additional development.  The appeal is now back before the 
Board, and the Board is satisfied that all action requested 
on remand is now complete, such that it may proceed with a 
decision on this matter herein.

Lastly, the Board observes that the medical evidence now of 
record raises a claim on the veteran's behalf for entitlement 
to service connection for impairment of the four fingers of 
his right hand, as secondary to his service-connected post-
traumatic degenerative joint disease with a flexion 
contracture of the right thumb.  As this matter has not yet 
been adjudicated and properly appealed, however, the Board 
does not have jurisdiction over the claim, and therefore 
refers it back to the RO for all appropriate action.  See 
38 C.F.R. §§ 20.200-20.202 (2004).  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran is right-handed; only the right thumb of that 
hand, however, is currently service-connected.

3.  Prior to November 23, 2004, the veteran's right thumb was 
manifested by ankylosis of 45 degrees and atrophy at its 
base, with early cystic change at the head of the first 
metacarpal and a flexion alignment at the first 
metacarpophalangeal  (MP) joint.

4.  From November 23, 2004, the veteran's right thumb is 
manifested by symptomatology that is equivalent to amputation 
of the thumb at the MP joint or through the proximal phalanx, 
to include unfavorable ankylosis of its joints. 

5.  The veteran's right upper extremity is manifested by 
complaints including numbness and tingling, as well as pain 
extending from the thumb to the shoulder, with clinical 
findings of a full range of motion of the wrist, full range 
of motion of the elbow with pain, and some limited range of 
motion in the shoulder because of pain; the competent medical 
evidence of record, however, etiologically relates this 
symptomatology only to nonservice-connected disability.  


CONCLUSIONS OF LAW

1.  Prior to November 23, 2004, the criteria for an 
evaluation in excess of 20 percent for post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb were not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5152, 5224, 5228 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002).

2.  From November 23, 2004, the criteria for an increased 
evaluation of 30 percent for post-traumatic degenerative 
joint disease with a flexion contracture of the right thumb 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5152, 5224, 5228 (2004).

3.  The criteria for an initial evaluation in excess of 20 
percent for neuropathic pain of the right upper extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8514, 8714 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
VA to the veteran, dated in February 2001 and March 2004, 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to increased evaluations for the disabilities at 
issue, and of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  To that end, the Board observes that of the two 
VCAA letters, the March 2004 letter was more specific as to 
the notice elements outlined above.  The Board therefore 
acknowledges that satisfactory and complete VCAA notice for 
both claims was only provided to the veteran after an initial 
unfavorable decision in his case, rather than prior to the 
initial decision as required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The second VCAA 
notice, dated in March 2004, was provided to the veteran 
pursuant to the Board's request.  The veteran was then 
afforded an opportunity to respond, and after accumulation of 
additional evidence, the RO, via the AMC, subsequently 
reviewed his claims and issued a supplemental statement of 
the case in June 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the Board first notes that the 
veteran's claims file had to be rebuilt in February 1998; 
thus, his service records are not available.  From February 
1998 forward, however, there is a consistent record of VA 
evaluation for the disabilities now on appeal, to include a 
record of new VA examination for the pending claims, as dated 
in March 2001 and November 2004.  Moreover, as to clinical 
treatment records for these disabilities, although the 
veteran was asked to provide or identify such records in the 
VCAA letters sent to him in February 2001 and March 2004, he 
did not respond to these inquiries with any such information; 
thus, there are no right upper extremity treatment reports 
contained in the claims file (although there is a record of 
VA treatment for other medical problems which contains 
certain information that is helpful to the claims on appeal).  

The Board further notes that there is information contained 
in current VA treatment reports of record that reveals that 
the veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  Normally, VA is under 
an obligation to undergo all necessary action to attempt to 
obtain such records.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  However, these VA treatment reports further note 
that the veteran has been in receipt of these benefits since 
the occurrence of a cerebrovascular accident in 1989, a 
nonservice-connected disability.  As such, there is no basis 
in the record for a belief that the veteran's SSA records 
would be supportive of the pending claims, and the veteran 
also does not indicate this to be the case.  Accordingly, the 
Board finds that further development in the form of a remand 
to obtain such records is not in order at this time.  See 
Brock v. Brown, 
10 Vet. App. 155, 161 (1997) (VA is not obligated to obtain 
records that are not pertinent to the claim); see also Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information that 
could possibly support a claim). 

At this time, the veteran has not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained, and that the case is now 
ready for appellate review.  

Procedural History and Factual Background

As indicated above, the Board initially notes that the rating 
decision pertaining to the RO's original grant of service 
connection for the veteran's right thumb disability, as well 
as his service records and some additional documentation, are 
not contained in the claims file, as the veteran's file was 
reconstructed in February 1998.  In December 2000, the 
veteran contacted VA and requested review of his disability 
based upon a recent diagnosis of arthritis in the right thumb 
and complaints of daily pain extending from his thumb to his 
shoulder.  During the course of this appeal, the veteran has 
also complained of problems including numbness extending from 
his fingers to his shoulder, as well as stiffness in his 
wrist, elbow, and shoulder.  He has also reported problems in 
the use of his hand, including writing and in grasping or 
holding objects.  He further reports right upper extremity 
problems including pain, as well as a limitation in the 
amount of weight he can lift with that extremity.

A January 1998 VA orthopedic examination report stated that 
pursuant to a fall in 1977, the veteran fractured his right 
thumb, and he had to wear a cast for seven months.  The 
veteran reported that he was advised that he needed surgery, 
but he refused to comply with the recommendation.  He 
indicated that he had used Motrin for pain since that time, 
and had recently noticed increasing pain and lack of motion 
of his right hand, as well as difficulty grasping objects.  
The veteran was reported to be right-handed.  Clinical 
evaluation revealed no anatomical defects, and fingers two 
through five were described as normal.  As to functional 
defects, the veteran was unable to approximate his thumb to 
his fifth fingertip, could reach the fourth fingertip with 
difficulty, and could approximate his thumb easily to his 
second and third fingertips.  As to grasping of objects, 
strength was normal, but dexterity was limited because of a 
lack of motion as found on testing.  To that end, the 
examiner reported that the veteran had a normal range of 
motion for his interphalangeal (IP) and carpometacarpal (CMC) 
joints, but active and passive range of motion for the first 
metacarpophalangeal (MP) joint was only from 45 to 80 
degrees, with a 45-degree flexion contracture.  The veteran 
still had pain at rest, which worsened with movement of his 
MP joint.  His skin was described as normal, with normal 
sensation on evaluation.  The examiner also reported that the 
results of Tinel's and median nerve compression tests were 
negative.  The recorded diagnosis was post-traumatic 
degenerative joint disease with a flexion contracture of the 
right thumb.   

In February 1998, the veteran underwent a VA X-ray evaluation 
of his right hand.  The impression was early cystic change at 
the head of the first metacarpal, with a flexion alignment at 
the first MP joint.

At an August 1999 VA orthopedic examination, the examiner 
noted that clinical findings were essentially the same as 
those shown when he evaluated the veteran at the January 1998 
VA examination, with the exception of new positive median 
nerve compression testing and positive Phalen's testing of 
the right wrist with pain radiating into the thumb, thenar 
eminence, and up to the forearm.  There was no paresthesias 
in the thumb or fingertips at that time.  Clinical evaluation 
showed a decreased range of motion of the first MP joint, 
with flexion from 45 degrees to 80 degrees and a 40-degree 
flexion contracture.  The examiner also noted a significantly 
decreased range of motion due to pain and guarding.  The 
recorded diagnoses were post-traumatic degenerative joint 
disease with a flexion contracture of the right thumb, and 
carpal tunnel syndrome of the right wrist.

In January 2001, the veteran underwent a VA bone scan, which 
was negative for reflex sympathetic dystrophy or focal 
abnormalities.

In connection with the pending appeal, the veteran was 
afforded a new VA orthopedic examination in March 2001.  He 
reported that for the last two years, he had experienced pain 
extending from the base of his right thumb to the shoulder, 
including pain when raising his right arm upward, as well as 
with flexion and extension of the right elbow.  He also 
reported tingling pain on palpation of the hands, with 
numbness.  The veteran identified his profession as that of a 
welder.  He indicated he had to use his left hand, as he was 
unable to use his right hand.    Examination revealed 45 
degrees of ankylosis of the right thumb, as well as atrophy 
of its base.  There was diminished sensation to touch on the 
whole right arm and hand dorsally, with tenderness on the 
index and middle finger on palpation.  Gripping of the 
second, third, fourth, and fifth fingers was done well, but 
less so than on the left (at 3-to-4/5 on the right and at 5/5 
on the left).  There was no atrophy of the right arm muscles.  
The veteran had shoulder motion limited to: 100 degrees 
elevation with pain and to 90 degrees without pain; 100 
degrees abduction with pain and to 90 degrees without pain; 
and 30 degrees external and internal rotation with pain and 
to 20 degrees without pain.  Right elbow flexion was to 145 
degrees with pain and 135 degrees without pain, but extension 
was full.  The examiner's diagnosis was ankylosing deformity, 
residual of injury on the right thumb, with neuropathic pain 
upwards to the right arm and shoulder.  

VA treatment reports of record for treatment of other 
disabilities, dated from approximately June 1999 to March 
2001, include notation that the veteran is in receipt of SSA 
benefits awarded after a 1989 cerebrovascular accident, and 
that until that time, he worked as a sandblaster.

At a November 23, 2004, orthopedic examination, the examiner 
indicated that he had reviewed the veteran's medical records, 
but that he did not have the claims file available.  The 
veteran reported that after a fall in service, he fractured 
his right thumb, which then required three castings and 
ultimately healed with contracture.  As to periods of flare-
ups of his degenerative joint disease, he reported pain in 
his right thumb, including the thenar eminence, ever since 
his injury.  He described it as a burning and throbbing 
sensation, and classified it as 10 out of 10 on the pain 
scale.  As to precipitating or alleviating factors, he stated 
that he could not use his thumb at all, and that he noticed 
the presence of swelling three times a week, lasting for a 
few days and occasionally becoming hot.  As to additional 
limitation during such flare-ups, he indicated that the pain 
was constant, such that he could not use his thumb at all, 
and that he could not lift anything with his hand.  He also 
stated that he had never worked since leaving the service.  

On clinical evaluation at the November 2004 VA orthopedic 
examination, as to anatomical defects, the veteran had 15 
degrees of flexion at the IP joint of the right thumb, with 
pain throughout the range of motion.  Thumb flexion was from 
0 to 10 degrees with pain; there was flexion contracture; and 
extension was from 0 to 10 degrees with pain.  There was 10 
degrees of flexion at the CMC joint, and abduction was 
measured at 0 to 10 degrees with pain, while adduction was at 
0 degrees.  As to functional defects, the veteran could touch 
his thumb to his index fingertip, but could not touch the 
remaining fingertips.  As to the grasping of objects, the 
examiner reported that the veteran could not use his right 
hand for writing, buttoning, grasping, twisting, pushing, or 
pulling.  As to range of motion, the examiner reported that 
the veteran had tenderness on the MP and CMC joints, and that 
the range of motion of the right thumb was as reported 
earlier.  He further noted, however, that no resistance was 
possible because of pain at the MP joint, such that further 
testing was not possible because of pain.  The examiner 
further reported that the veteran's range of motion was 
additionally limited because of this pain.  The examiner's 
diagnosis was ankylosis of the right CMC joint, the right MP 
joint, and the IP joint, secondary to fracture with chronic 
pain of the right hand.  

At a November 23, 2004, VA neurological examination, the 
examiner acknowledged a review of the claims file and other 
pertinent documents.  The examiner observed that the veteran 
was a 47 year-old male with a history of left middle cerebral 
artery (MCA) territory stroke with residual right-side 
weakness and possible aphasia.  The examiner further noted 
that the veteran had an injury in service when he fractured 
his right thumb and subsequently developed weakness, 
numbness, pain, and swelling on the right, with similar 
symptoms extending all the way to the shoulder.  The examiner 
also noted that the veteran admitted neck pain as well.  The 
veteran stated that these symptoms were constant, with his 
pain at 10 out of 10 on the pain scale.  He reported that 
pain medication prescribed by VA did not relieve his 
symptoms.  The examiner recorded that as the veteran is 
right-handed and unable to use his hand, he has not been able 
to work since leaving the service.  The examiner also noted 
that a June 2003 magnetic resonance imaging (MRI) scan for 
the veteran's brain showed a large old left MCA territory 
stroke with residual encephalomalacia in the left insula, 
left frontal lobe operculum, corona radiata, and centrum 
semiovale; he further noted that there was volume loss in 
that segment with a subsequent minimal midline shift from the 
right to the left, towards the encephalomalacia.  

On clinical evaluation at the November 2004 VA neurological 
examination, the veteran was able to appropriately shrug his 
shoulders bilaterally.  There was a fixed deformity of the 
right hand thumb, with mild weakness of the intrinsic hand 
muscles and questionable weakness at the proximal shoulder as 
well, with no visible atrophy.  Muscle tone was normal.  
Sensory evaluation was also normal.  For the neck, there was 
no muscle spasm and range of motion was appropriate.  There 
was no indication of tics or of a paramyoclonus complex.  In 
summary, the examiner reported that it was likely that the 
veteran had a fixed deformity of the right hand thumb from 
his previous injury at work, with questionable weakness at 
the hand grip and proximal shoulder muscles.  The examiner 
further commented that it was unlikely that the thumb injury 
was producing the symptoms proximal to the veteran's wrist, 
and that it was also likely that the veteran had a neck 
problem with cervical radiculopathy causing his symptoms in 
the whole right upper extremity, including the thumb in no 
particular nerve or nerve root distribution.  He added that 
one may want to consider electromyograph (EMG) and nerve 
conduction study (NCS) testing to further evaluate the 
veteran's problem.   

Entitlement to an Increased Rating for Right Thumb 
Degenerative Joint Disease with a Flexion Contracture

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is, in turn, based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).   Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  In 
assessing a claim for a higher rating, the history of the 
disability should be considered.  
38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  When evaluating disabilities of the 
musculoskeletal system, it is also necessary to consider, 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

The veteran is currently diagnosed with arthritis in his 
right thumb, confirmed by x-ray evaluation, and apparently 
the result of an injury sustained during active service.  
Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2004), 
arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
DC 5003 (2004).  VA regulations further direct that, when 
possible, degenerative arthritis established by x-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Id.  Accordingly, the RO rated the 
veteran's service-connected degenerative joint disease with a 
flexion contracture of the right thumb under 38 C.F.R. 
§ 4.71, DC 5224 (2004), pertaining to ankylosis of the thumb.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  The veteran is 
currently in receipt of a 20 percent rating for his right 
thumb (on his major hand) under DC 5224, the maximum 
available under this diagnostic code.

During the pendency of this appeal, however, the provisions 
for rating disabilities in the individual fingers were 
modified, effective August 26, 2002.  See 67 Fed. Reg. 
48,784-48,787 (July 26, 2002).  In this case, therefore, the 
Board must evaluate the veteran's claim under the former 
rating criteria applicable to thumb disabilities for the 
period of the claim through August 25, 2002, and under the 
revised criteria from August 26, 2002, forward.  Moreover, 
because this change occurred while the appeal was pending, 
the Board must consider the new law only from the date that 
it was made effective.  See VAOPGCPREC 7-03; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5110(g) (West 2002).

Again, the RO has rated the veteran's right thumb disability 
as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5224.  
Under the former diagnostic criteria, the only provision for 
evaluating a thumb disability was located at DC 5224, for the 
consideration of ankylosis.  The former criteria under DC 
5224 provided a 10 percent evaluation where there was 
favorable ankylosis and a 20 percent evaluation where there 
was unfavorable ankylosis.  A Note applicable to this code 
further directed, however, that extremely unfavorable 
ankylosis was to be rated as amputation under DC 5152 to DC 
5156, as applicable.  38 C.F.R. § 4.71a (2002).  

Further, in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits, the following rules were observed: (1) Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
was to be rated as amputation; 
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, was to be rated as unfavorable ankylosis; 
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination was to be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating was to be for favorable ankylosis, otherwise 
unfavorable; (4) With the thumb, the carpometacarpal joint 
was to be regarded as comparable to the metacarpophalangeal 
joint of other digits.  38 C.F.R. § 4.71a, 
DC 5224 (2001).

The veteran is already in receipt of the maximum 20 percent 
evaluation available under the former DC 5224, for 
unfavorable ankylosis of the major thumb.  A higher 
evaluation, therefore, is only available to him for this 
period of the claim via a finding of extremely unfavorable 
ankylosis, to be rated as equivalent to amputation of the 
thumb.  See 38 C.F.R. § 4.71a, DC 5152 (2002).  "Extremely 
unfavorable ankylosis" is not defined or described in the 
Rating Schedule although as noted above, ankylosis of both 
the MP and PIP joints with either joint in extension or in 
extreme flexion is to be rated as amputation.  In this 
regard, under DC 5152, a higher 30 percent evaluation is 
available when there is amputation at the MP joint or through 
the proximal phalanx of the major thumb, while a maximum 40 
percent rating is available for amputation of the major thumb 
with metacarpal resection.  Id.  

The Board observes that the March 2001 examiner determined 
that the veteran had significant residual function in his 
right hand, noting that gripping of the four fingers was done 
well, albeit at a lesser level than with the left hand.  The 
Board further notes that the veteran's ankylosis, according 
to the medical evidence at that time, only involved one, and 
not both, thumb joints, as documented by the February 1998 x-
ray evaluation and noted in the March 2001 VA examination 
report - the MP joint.  Moreover, the thumb was ankylosed to 
45 degrees at that joint, and the medical evidence does not 
demonstrate that the entirety of the veteran's right thumb 
was ankylosed, but showed that there was some residual 
function, even at the MP joint.  In light of this 
information, the Board does not consider the veteran's thumb 
as extremely unfavorably ankylosed for the period of the 
claim prior to 
August 26, 2002, and will therefore not rate it as analogous 
to an amputation of the thumb at the MP joint or further 
under DC 5152.  

The Board also observes that, pursuant to 38 C.F.R. § 4.68 
(2004), the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  Prior to 
August 26, 2002, the veteran was also in receipt of a 20 
percent disability rating for neuropathic pain of the right 
upper extremity, attributed as a residual of his right thumb 
injury.  This rating was awarded in consideration of pain 
extending from the right fingers to the shoulder, and so in 
some part additionally compensates the veteran for disability 
originating in his right thumb.  Furthermore, in light of 
this separate rating, provided specifically for the 
neuropathic pain diagnosed by the VA examiner in March 2001, 
the Board does not find that a higher rating is warranted 
under in light of DeLuca considerations (including that same 
pain).  See 38 C.F.R. § 4.14 (2004).        

The Board has reviewed the remainder of the former (pre-
August 26, 2002,) criteria for rating disabilities of the 
thumb, but finds that there is no other diagnostic code that 
may be applied to afford the veteran a rating in excess of 20 
percent for his  right thumb disability for this period of 
the claim.  Accordingly, a 20 percent rating is the maximum 
available to the veteran under the former criteria applicable 
to evaluating right thumb disability, and so the Board holds 
that this rating was appropriately assigned to his claim up 
until August 26, 2002.  

The Board will therefore proceed to an evaluation of the 
veteran's right thumb disability for the period of the claim 
from August 26, 2002, forward.  Thus, the amended provisions 
of 38 C.F.R. § 4.71a, as applicable to thumb disabilities,  
contain a new Note to DC 5224, to the effect that 
consideration must be given as to whether evaluation as 
amputation is warranted, but also as to whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  Further, under revised 38 C.F.R. § 4.71a, when 
evaluating ankylosis of the thumb, if both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  
Moreover, the aforementioned amendments added DC 5228, which 
provides criteria for evaluating limitation of motion in the 
thumb.  Under the new DC 5228, where there is a gap of less 
than one inch between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, a noncompensable 
rating is assigned.  Where that gap is one to two inches, a 
10 percent rating is assigned.  Where that gap is more than 
two inches, a 20 percent rating is assigned.  38 C.F.R. 
§ 4.71a (2004).

Again, however, as the veteran is already rated at the 
maximum 20 percent under DC 5224 (rendering the new DC 5228 
to be in applicable to rate the same symptoms), the question 
first becomes whether evaluation as amputation (again under 
DC 5152) is warranted.  The Board holds, for the reasons 
previously stated, that for this period of the claim, 
evaluating the veteran's right thumb disability as analogous 
to amputation under DC 5152 from August 2002 to the date of 
the November 2004 examination is not warranted.  Id.  

Second, as to consideration of whether an additional 
evaluation is warranted in light of limitation of motion of 
other right hand digits, or of impairment in overall 
functioning of the right hand as directed by the new Note to 
DC 5224, the Board observes that specific impairment of the 
remaining fingers of the right hand is not yet service-
connected.  (As noted in the Introduction portion of this 
decision, the Board has referred such a claim to the RO for 
initial adjudication.)  

The Board has also reviewed the remainder of the current 
criteria for rating disabilities of the thumb, but finds that 
there is no other diagnostic code that may be applied to 
afford the veteran a rating in excess of 20 percent for his 
right thumb disability for at least a part of the period 
beginning August 26, 2002.  

As of the November 23, 2004, VA examinations, however, and 
especially in light of the findings recorded at the 
orthopedic examination, denoting ankylosis at the IP, MP, and 
CMC joints with little to no residual motion, as well as the 
findings at the neurological examination of fixed deformity 
of the entire right thumb as stemming from the 1977 in-
service fracture, the Board finds that an evaluation of 30 
percent under DC 5152, equivalent to amputation of the major 
thumb, is warranted from that date.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As noted 
above, the current rating criteria direct that if both the 
CMP and the IP joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the disability is to be evaluated as amputation at 
the MP joint or through the proximal phalanx.  Under 
Diagnostic Code 5152 (amputation of the thumb at the MP joint 
or through the proximal phalanx), therefore, a 30 percent 
evaluation is in order for such symptomatology.  The Board 
finds, however, that the Rating Schedule does not direct and 
the evidence does not show that that such symptomatology 
should be rated as analogous to amputation of the thumb with 
metacarpal resection such that a higher or maximum rating of 
40 percent would be in order.  Similarly, the Board finds 
that no other diagnostic code provides a higher rating for 
thumb disability from November 23, 2004. 

Lastly, addressing the question of the assignment of separate 
ratings under Esteban v. Brown, 6 Vet. App. 259 (1994), for 
arthritis and limitation of motion associated with the 
veteran's right thumb disability under the Rating Schedule 
for any period of this claim, the Board is cognizant of the 
Court's decision in Fanning v. Brown, 4 Vet. App. 225 (1993), 
which held that it was possible for a veteran to have 
separate and distinct manifestations from the same injury 
permitting two different disability ratings (and thus 
combining for a rating possibly in excess of the limitations 
of the amputation rule at 38 C.F.R. § 4.68).  In this case, 
however, the Board finds that the medical evidence 
demonstrates that the veteran's arthritis and limitation of 
motion as related to his right thumb are not conditions 
associated with the same injury that are manifested by 
symptomatology that is definitively distinct and separate.  
Furthermore, there is no showing of symptomatic scarring, 
significant neurological deficit, or other such findings 
warranting a separate compensable evaluation (beyond that 
already assigned in this case, as addressed below).  See 
38 C.F.R. § 4.14; Esteban.

Entitlement to a Higher Initial Evaluation for Right Upper 
Extremity Neuropathic Pain

As discussed, the veteran is also in receipt of a 20 percent 
rating for neuropathic pain of the right upper extremity.  
The RO evaluated this disability under 38 C.F.R. § 4.124a, 
DCs 8514, 8714 (2004), which contemplate paralysis of the 
musculospiral (or radial) nerve due to peripheral neuralgia.  
Under these criteria, mild and incomplete paralysis involving 
the major upper extremity is rated at 20 percent, while 
moderate incomplete paralysis is rated at 30 percent and 
severe incomplete paralysis is rated at 50 percent.  A 
maximum 70 percent rating is available when there is complete 
paralysis of the major upper extremity, in consideration of 
symptomatology such as: drop of the hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
inability to extend the hand at the wrist, extend the 
proximal phalanges of the fingers, extend the thumb, or make 
lateral movement of the wrist; supination of the hand, 
extension and flexion of the elbow weakened, the loss of 
synergic motion of extensors impairing the hand grip 
seriously; and total paralysis of the triceps occurring only 
as the greatest rarity.  38 C.F.R. § 4.124a.     

38 C.F.R. § 4.124 (2004) further directs that neuralgia, 
cranial or peripheral, usually characterized by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  This provision also 
directs to review the nerve involved for an applicable 
diagnostic code number and rating, and additionally instructs 
that tic douloureux, or trifacial neuralgia, may be rated up 
to complete paralysis of the affected nerve.  Accordingly, in 
this case, the veteran's neuropathic pain of the right upper 
extremity may only be rated to a maximum of 30 percent for 
moderate incomplete paralysis of the major upper extremity 
under DCs 8514 and 8517.  38 C.F.R. §§ 4.124, 4.124a.

The Board has reviewed the medical evidence of record, and 
finds that the veteran is appropriately assigned the current 
20 percent rating for this disability.  His particular 
symptoms simply do not equate to the level of symptomatology 
contemplated in evaluating cases of paralysis of the radial 
nerve.  For example, as of the time of the March 2001 VA 
examination, he had grip strength measured at 3-4/5 remaining 
in his right hand, a full range of wrist motion with no pain, 
and a full range of elbow motion (but with pain noted on 
flexion from 135 to 145 degrees).  As to his range of 
shoulder motion, the Board acknowledges that the veteran did 
have some limited functional impairment, as apparently caused 
by his pain.  It is apparent that the veteran's symptoms may 
have increased by the time of his first actual neurological 
examination for this disability, as conducted by a VA 
examiner in November 2004.  This examiner, however, who 
benefited from a review of the entire record, specifically 
attributed only the veteran's fixed deformity of his right 
thumb to his original in-service thumb fracture, and opined 
that the veteran's right upper extremity pain was likely the 
result of (nonservice-connected) cervical radiculopathy.  

Thus, in light of the findings of the November 2004 VA 
neurological examiner, and in the absence of competent 
medical evidence of ongoing symptomatology also attributable 
to these residuals, the Board does not find that an increase 
is in order for the veteran's right arm disability.  Cf. 
Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, a higher 
rating of 30 percent for moderate incomplete paralysis of the 
radial nerve in the major upper extremity is not available.  

The Board has considered alternative diagnostic codes under 
38 C.F.R. § 4.124a that may apply to afford the veteran a 
higher rating, such as DC 8515 (for paralysis of the median 
nerve) and DC 8516 (for paralysis of the ulnar nerve), but 
finds that they are not available for application here.  The 
veteran's service-connected nerve impairment has only been 
associated with the radial nerve, and notably, mild 
incomplete paralysis of the major extremity under these codes 
is rated at a maximum of 10 percent.  

Extraschedular Consideration

For both disabilities at issue in this appeal, the Board has 
also considered whether this matter should be referred to 
VA's Director of the Compensation and Pension Service for 
extraschedular consideration.  An extraschedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  See 38 C.F.R. § 
3.321(b)(1) (2004).

The record reflects that the veteran has not required 
frequent periods of hospitalization for either of these 
disabilities, and also does not demonstrate an apparent need 
for the veteran to seek out regular medical treatment for 
them.  Further, the record indicates that the veteran was 
able to work as a sandblaster until the time of his 1989 
(nonservice-connected) cerebrovascular accident.  In 
addition, the medical evidence shows that the current 
manifestations of each of these disabilities are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either of these disabilities would be in 
excess of that contemplated by the now-assigned evaluations.  
Therefore, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  Id.
Benefit of the Doubt Doctrine

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  With the exception of the 
Board's increase herein to 30 percent for the veteran's right 
thumb disability for the period of that claim from November 
23, 2004, however, the preponderance of the evidence is 
against the veteran's claims for higher evaluations for the 
disabilities on appeal.  As such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to November 23, 2004, an evaluation in excess of 20 
percent for 
post-traumatic degenerative joint disease with a flexion 
contracture of the right thumb is denied.

From November 23, 2004, an evaluation of 30 percent for post-
traumatic degenerative joint disease with a flexion 
contracture of the right thumb is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

An initial evaluation in excess of 20 percent for neuropathic 
pain of the right upper extremity is denied.



                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


